Citation Nr: 0032783	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by aching joints, to include as a result of 
undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by memory loss, to include as a result of 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by enlarged lungs, to include as a result of 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as a result of 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by blurred vision, to include as a result of 
undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by headaches, to include as a result of 
undiagnosed illness.

7.  Entitlement to assignment of an initial evaluation in 
excess of 10 percent for service-connected dizziness due to 
undiagnosed illness.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The National Personnel Records Center has verified a period 
of active duty service from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
dizziness due to an undiagnosed illness (assigning a 10 
percent disability rating) and which also denied entitlement 
to service connection for aching joints, memory loss, 
enlarged lungs, chronic fatigue, blurred vision, and 
headaches to include as a result of undiagnosed illness.  A 
notice of disagreement was received in August 1998, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in June 1999.  The veteran is 
unrepresented in this matter.

A May 2000 rating decision denied the veteran's request of 
entitlement to service connection for a dry hacking cough, 
hot and cold sweats, mood swings, sleep problems, and stomach 
problems.  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal.

In his June 1999 substantive appeal, the veteran requested a 
Board hearing.  However, the claims file reflects that he 
failed to report for a scheduled hearing.



REMAND

VA regulations require that a supplemental statement of the 
case be furnished to an appellant if, after a statement of 
the case or supplemental statement of the case is issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  The record shows that a lay statement and VA 
outpatient treatment records dated from June 1999 to May 2000 
have been added to the file subsequent to the April 1999 
statement of the case and January 2000 supplemental statement 
of the case.  It appears that the new evidence is "pertinent" 
to the issues on appeal.  There is no waiver of initial RO 
consideration of the new items of evidence.  Under the 
circumstances, the Board may not properly proceed with 
appellate review at this time. 

Further, during the course of the appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  This legislation 
includes new assistance to the veteran provisions.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).  Appropriate action by the RO to review 
the claims file and ensure compliance with the new 
legislation would be appropriate in view of the need for 
additional RO action as outlined above. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The RO should also take appropriate 
action to obtain any pertinent private 
treatment records which are not already 
of record, to include any additional 
treatment records from Dr. Crevier.

3.  In addition to the above, the RO 
should review the claims file and take 
any additional action required under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A), including, if 
necessary, the scheduling of medical 
examinations with requests for medical 
opinions.   

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  As to any claim which 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to ensure review by the RO of 
the newly received evidence and to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


